Citation Nr: 1100906	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-15 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss. 

2.  Entitlement to an initial compensable evaluation for 
onychomycosis. 

3.  Entitlement to service connection for right wrist disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1987 to August 1990, from September 2002 to August 2003, 
and from August 2004 to July 2005, and with additional periods of 
Army Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Buffalo, New York 
(RO).  In pertinent part of that rating decision, the RO granted 
service connection for onychomycosis (with a noncompensable 
evaluation) effective from July 27, 2005, and it denied service 
connection for bilateral sensorineural hearing loss and right 
wrist disorder. 

In the December 2010 informal brief, the Veteran's Representative 
raised a claim of entitlement to service connection for rash.  
Although the Veteran's Representative argued that this issue is 
inextricably intertwined with the current claim for a compensable 
evaluation for onychomycosis, there is no evidence of record that 
suggests these skin disorders are related beyond the Veteran's 
and his representative's lay assertions.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Therefore, the Board 
finds that since the RO has not yet adjudicated this issue, it is 
not properly before the Board and it is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for right 
wrist disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has 
current hearing loss disability in either ear.    

2.  The Veteran's onychomycosis is manifested by fungal infection 
that affects all five toes on both of his feet, and it causes him 
painful motion in the great toes.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010). 

2.  An initial compensable rating for onychomycosis is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.118, Codes 7801-7806, 7820 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Regarding the Veteran's challenge to the initial evaluation 
assigned following the grant of service connection for 
onychomycosis, VA has satisfied its duty to notify the Veteran 
with respect to this claim.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the U.S. Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, since the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In regard to the bilateral hearing loss claim, VA is required to 
notify the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will inform the 
Veteran of the type of information and evidence that VA will seek 
to provide, and of the type of information and evidence, the 
claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must 
provide such notice to the claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so VA 
must specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the October 2006 RO decision in the matter, VA 
sent a letter to the Veteran in August 2005 that informed him of 
what evidence is required to substantiate the claim, and apprised 
the Veteran as to his and VA's respective duties for obtaining 
evidence.  In a January 2007 notice letter, VA has also informed 
the Veteran how it determines the disability rating and the 
effective date for the award of benefits if service connection is 
to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the January 2007 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the January 2007 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), Dingess, supra, and after the additional notices were 
provided the case was readjudicated and an April 2007 statement 
of the case was provided to the Veteran. See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the instant matter, the Board notes that a complete set of the 
Veteran's service treatment records are not contained in the 
claims folder, except for service treatment records received from 
the Veteran that pertain to his second and third period of 
service.  In this case, VA has attempted to obtain any available 
records, however these attempts were not successful. The file 
contains a detailed memorandum, dated in October 2006, in which a 
military records specialist itemizes events and actions 
surrounding VA's attempts to locate any pertinent records and 
concludes with a formal finding that service records are 
unavailable.  The RO informed the Veteran of the unsuccessful 
efforts to find his service records.  Further, the RO has 
requested that the Veteran send any pertinent records, including, 
any additional service medical documents that he might have in 
his possession. 

VA has also provided the Veteran with a general examination and 
with an audiological examination in November 2005.  In the 
general VA examination, the examiner determined the nature and 
severity of the Veteran's claimed skin disorders, including the 
disorder affecting his feet.  In the VA audiological examiatnion, 
the examiner determined the nature and etiology of any hearing 
loss.  These examinations are fully adequate for adjudication 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

The Veteran seeks entitlement to service connection for bilateral 
sensorineural hearing loss.  He asserts that his current hearing 
loss is related to extreme noise exposure during his second and 
third periods of service. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury, which was incurred in or aggravated by 
service.  Id. 

In addition, certain chronic diseases, including other organic 
diseases of the nervous system, may be presumed to have incurred 
during service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  Where chronicity of a disease is not shown 
in service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 3.303.

To prevail on the issue of entitlement to service connection, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the case of any Veteran who engaged in combat with the enemy 
in active service with a military, naval or air organization of 
the United States during a period of war the Secretary shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  38 
U.S.C.A. § 1154(b). 

In addition to the rules regarding service connection in general, 
there are additional considerations for addressing claims of 
entitlement to service connection for sensorineural hearing loss. 

Under the laws administered by VA, a certain threshold level of 
hearing impairment must be shown in order for hearing loss to be 
considered a disability.  Impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of the 
frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 
decibels or greater; or when speech recognitions scores using the 
Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal hearing 
is from zero to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 
(1993).  However, unless a hearing loss disability as defined 
under 38 C.F.R. § 3.385 is shown, VA may not grant service 
connection for hearing loss. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran claims entitlement to service 
connection for bilateral hearing loss.  Specifically, he 
attributes his claimed hearing loss to injury caused by exposure 
to combat noise and gunfire noise while in service.  

At the outset, the Board notes that a review of the Veteran's 
service reflects participation in campaigns in Afghanistan and 
Iraq, and he has received the Combat Action Ribbon, which 
establishes combat with the enemy.  The Veteran has reported 
exposure to gunfire and combat noises.  This type of acoustic 
trauma is consistent with the circumstances, conditions, or 
hardships of service during a war period.  Pursuant to 38 
U.S.C.A. § 1154(b), the Board finds that the Veteran was exposed 
to acoustic traumas in service, including as part of the combat 
against the enemy; therefore, the element of in-service exposure 
to acoustic trauma has been established.  

The remaining questions are whether the Veteran has current 
hearing loss disability as defined by VA, and whether any 
disability is related to inservice noise exposure. 

A review of the record shows that the Veteran was afforded a VA 
audiological examination in November 2005.  That examination 
report revealed the Veteran's pure tone thresholds at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were as follows: 10, 15, 15, 10, and 
10 decibels in the right ear, and 10, 20, 15, 15, 20, and 15 
decibels in the left ear.  On speech recognition scoring 
utilizing the Maryland CNC word list, the right ear was 96 
percent and the left ear was 94 percent.  The VA examiner 
diagnosed the Veteran with normal hearing, bilaterally.  There 
are no other post-service audiometric findings contained in the 
claims folder. 

Here, the record does not show that the Veteran has current 
hearing loss disability has defined by 38 C.F.R. § 3.385.  The 
most recent audiometric findings reveal that the Veteran does not 
have any pure tone thresholds of 40 decibels or greater in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, that 
the Veteran does not have at least three pure tone thresholds at 
26 decibels or greater at 500, 1,000, 2,000, 3,000 and 4,000 
Hertz, and that the Veteran does not have speech recognitions 
scores of less than 94 percent in either ear.  See 38 C.F.R. 
§ 3.385.  Since the Veteran does not have a hearing loss 
disability as defined by VA in either ear, service connection for 
bilateral hearing loss is not warranted.  38 C.F.R. §§ 3.303 and 
3.385.  

The Board notes that while a review of the available service 
treatment records shows that the Veteran had some diminished 
levels of hearing acuity shown in October 2002 and August 2003, 
any diminished level of hearing acuity was not so severe as to 
amount to a hearing loss disability.  VA laws and regulations 
provide that there must be a current hearing loss disability in 
order to warrant an award of service connection.  See Hickson, 12 
Vet. App. at 253 (1999).  Here, the most recent audiological 
examination in November 2005 did not reveal findings that showed 
hearing loss in either ear that was so severe as to constitute a 
disability as defined by 38 C.F.R. § 3.385.  Moreover, the 
November 2005 examiner found that the Veteran's hearing was 
within the range of normal, bilaterally.  The claim for service 
connection for hearing loss must be denied.  38 C.F.R. §§ 3.303 
and 3.385.

Since the Veteran does not have a hearing loss disability as 
defined by VA in either ear, service connection for bilateral 
hearing loss is not warranted.  38 C.F.R. §§ 3.303 and 3.385.  
Should the Veteran's hearing loss change in the future, he is 
encouraged to again seek an award of service connection.  

3.  An Initial Compensable Evaluation 

Disability evaluations are determined by the application of the 
facts presented to a schedule of ratings that is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following 
the award of service connection, VA must address all evidence 
that was of record from the date of the filing of the claim on 
which service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.  See id.; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  This practice is known as 
"staged" ratings.  

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 and again 
in October 2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this 
case, the Veteran filed his initial service-connection claim for 
onychomyocosis in August 2005, and disagreed with the initial 
rating the RO awarded for his scar in the October 2006 decision.  
The Veteran has not requested reevaluation under the current 
criteria.  Therefore, only the post-2002 and pre-October 2008 
version of the schedular criteria is applicable.   

The disability due to the Veteran's service-connected 
onychomycosis has been rated noncompensable under Code 7820.  
Under Code 7820, infections of the skin not listed elsewhere 
(including bacterial, fungal, viral, treponemal and parasitic 
diseases) are to be rated as disfigurement of the head, face, or 
neck (Code 7800), as scars (Codes 7801, 7802, 7803, 7804, or 
7805), or as dermatitis (Code 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118.

Since the Veteran's disability involves his toenails, and it does 
not involve his head, face, or neck, and there is no 
demonstration of scarring, his disability due to onychomyocosis 
is more appropriately characterized as dermatitis and it is best 
rated under Diagnostic Code 7806 (for dermatitis). 

Under Diagnostic Code 7806, a noncompensable evaluation is 
warranted for dermatitis or eczema covering less than 5 percent 
of the entire body, affecting less than 5 percent of exposed 
areas; and requiring no more than topical therapy during the past 
12-month period warrants a noncompensable evaluation.   A 10 
percent evaluation is warranted for dermatitis or eczema covering 
at least 5 percent, but less than 20 percent, of the entire body; 
affecting at least 5 percent, but less than 20 percent, of 
exposed areas; or requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month period.  
Higher evaluations are warranted for more severe symptomatology.  
38 C.F.R. § 4.118.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Any reasonable doubt will be resolved in 
favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); 38 C.F.R. § 3.102.

In this case, the Veteran claims entitlement to an initial 
compensable evaluation for his onychomycosis.  He asserts that 
his disability is more severe than the criteria reflected by a 
noncompensable evaluation.  The Veteran reports that the 
onychomycosis on his toenails is painful and causes limitation of 
motion in toes.  The Veteran reports that pain from his 
disability affects his ability to perform his work duties.  He 
reports that he is required to wear steel tip shoes at work, and 
he says that the onychomyocosis makes it painful for him to wear 
the shoes. 

The record shows that the Veteran was afforded a general VA 
examination in November 2005.  In that examination report, the 
examiner noted that the Veteran reported that he has had 
onychomycosis on all of his toenails since his second period of 
service.  The Veteran complained that his toenails get thick and 
soft, and they have a foul odor.  He reported that his great 
toenails are painful.  The Veteran denied any treatment for his 
toenails, but he reported that he removes his toenails when they 
get to be in a poor condition.  The Diagnosis included the 
following: "Onychomycosis all toenails, both feet.  There is no 
evidence of toenails".   There were no other skin abnormalities 
observed. 

Subsequent VA treatment records show that the Veteran continued 
to receive diagnoses of onychomycosis.  None of those records 
reflected any current complaints or treatment for this 
disability. 

Throughout the appeal period, the Veteran's onychomycosis has 
been manifested by fungal infection affecting all five toes on 
both of his feet.  The Veteran denied any medical treatment to 
alleviate the symptomatology associated with the onychomycosis.  
At no point does the record document that the Veteran's 
onychomycosis involves at least 5 percent of total body area, 
affects at least 5 percent of exposed areas, or requires systemic 
medication such as corticosteroids or immunosuppressive drugs.  
Significantly, on November 2007 VA examination, no active rash or 
other skin disorder such as scarring was found.  This evidence, 
again, is only consistent with the criteria for a noncompensable 
rating.  See 38 C.F.R. § 4.118, Diagnostic 7806.

The Veteran contends that he is entitled to a compensable rating 
because he experiences pain and limitation of motion in his toes 
caused by his disability.   The VA examiner also noted that the 
Veteran complained of pain from the onychomycosis.  Although the 
Veteran has reported functional impairment due to his disability, 
the November 2007 VA examination report shows no evidence of 
scarring to warrant application of Diagnostic Code 7805 (for 
limitation of motion due to scar).  See 38 C.F.R. § 4.118 (2008).  
His symptoms do not reach the criteria for a compensable rating 
under any of the applicable diagnostic codes.  See Id, Diagnostic 
Codes 7801-7806, 7820.   

Based on the foregoing, the Board concludes that the disability 
due to the Veteran's onychomycosis is not manifested by 
symptomatology that warrants a compensable evaluation under 
Diagnostic Codes 7801-7806 and 7820 (2008).  See 38 C.F.R. § 4.7.  
Accordingly, the preponderance of the evidence is against the 
claim, and the claim must be denied.

As the severity of the Veteran's symptomatology has been 
relatively constant throughout the period of this appeal, 
"staged" ratings are not warranted.  At no point does the 
record reflect more severe symptoms than those associated with a 
noncompensable disability rating under Diagnostic Code 7801-7806 
and 7820.  See 38 C.F.R. § 4.118 (2008).  Should the Veteran's 
disability picture change in the future, he may apply for a 
higher rating.  See 38 C.F.R. § 4.1.

The record also does not reflect that an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for 
the Veteran's disability.  While the Veteran complains that his 
disability affects his ability to perform his work duties because 
of the pain in his toes, he has not asserted that his disability 
is so severe that it precludes him from working in his current 
employment, and there is no evidence of record that shows this 
case presents "exceptional" circumstances.  As discussed above, 
the Veteran's symptomatology is appropriately addressed by the 
noncompensable rating assigned, the Rating Schedule is adequate.  
Moreover, the Veteran's disability has not required frequent 
periods of hospitalization and the record shows that the Veteran 
has been able to maintain other forms of employment.   
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not warranted 
for the Veteran's disability.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied. 

Entitlement to an initial compensable evaluation for 
onychomycosis is denied.  


REMAND

The Veteran seeks entitlement to service connection for right 
wrist disorder.  Based on a review of the record, the Board finds 
that additional development is needed prior to adjudication of 
the claim.  In particular, a new VA examination is in order. 

The Veteran has reported that he injured his right wrist in 1991, 
after his first period of active duty and before his second and 
third periods of active duties.  The Veteran has reported that 
his right wrist was crushed when a child stepped on it, requiring 
surgical repair.  Post-service VA treatment records also show 
that the Veteran reported a history of right wrist surgery in 
1991.  

Although the Veteran has provided VA with a completed VA Form 21-
4142, Authorization and Consent to Release Information, for the 
private treatment records associated with his 1991 right wrist 
surgery at Rome Memorial Hospital, and the record shows that VA 
has made a single attempt to obtain those records in August 2005, 
those private treatment records are still outstanding. 

The Veteran does not contend that his current right wrist injury 
was incurred in or caused by his first period of service, but 
rather, he argues that the physical rigors of his active duty and 
deployment during his second and third periods of service have 
aggravated his pre-service right wrist injury.  

The report of a November 2005 VA general examination revealed 
that the Veteran does now have degenerative arthritis with 
reduced range of motion in his right wrist.  There was no 
reference to the likely etiology of the Veteran's right wrist 
disorder. 

The Board finds that a new VA examination is warranted to 
ascertain whether the Veteran's right wrist disorder is related 
to any aspect of the his periods of service.  The requested 
examination and opinion should consider whether the disorder was 
originally incurred in service, and whether there was in-service 
aggravation of a pre- service right wrist injury.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim).

While this case is on remand, the RO should also undertake 
appropriate action to acquire any outstanding records of 
pertinent VA or private treatment.  The Veteran has identified 
relevant treatment at Rome Memorial Hospital.  The RO/AMC should 
again attempt to obtain those outstanding private treatment 
records.  

Also, RO/AMC should again attempt to locate a complete copy of 
the Veteran's service treatment records from all his periods of 
service, to include his service in the Reserves.  While the 
record reflects the RO's failed attempts to locate the missing 
service treatment records, it should again attempt to obtain the 
records and to associate them with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain copies 
of the Veteran's service treatment record 
from all his periods of service, to include 
his reserve service, from the appropriate 
record repositories and associate them with 
the claims.

2.  The RO/AMC should seek to identify and 
obtain any VA or private records of pertinent 
medical treatment that are not yet on file.  
In particular, it should again attempt to 
obtain the treatment records from Rome 
Memorial Hospital pertaining to the 1991 
right wrist surgery and any subsequent 
follow-up treatment records.  All records and 
responses received should be associated with 
the claims file.

3.  If any identified records cannot be 
obtained, a memorandum should be included in 
the file explaining the procedures undertaken 
to attempt to find the records and the 
reasons why such attempts were not fully 
successful.

4.  The RO should schedule the Veteran for a 
VA orthopedic examination to determine the 
etiology of his current right wrist disorder.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail.  

It is requested that the VA examiner address 
the following questions regarding the 
Veteran's disorder: 

a) Did a right wrist disorder clearly 
and unmistakably exist prior to 
entrance into his second and third 
periods of active duty service? 

b) If so, did this condition undergo 
permanent aggravation (beyond the 
course of its natural progression) 
during his second and third periods of 
service?  
c) If there was no preexisting right 
wrist disorder, is it at least as 
likely as not that the claimed right 
wrist disorder is related to any aspect 
of the any of the Veteran's periods of 
service? 

For purposes of this analysis, aggravation is 
defined as a permanent worsening of the 
disability beyond that due to the natural 
progress of the disease.  In providing the 
requested opinion, the examiner should 
consider the Veteran's reported history of a 
right wrist injury in 1991, and his 
contentions that his right wrist disorder was 
exacerbated by the rigors associated with his 
second and third periods of active duty and 
deployment.  

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

5.  After the above has been completed, the 
RO/AMC must review the claims file and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, appropriate 
corrective action is to be implemented.  If 
the report does not include adequate 
responses to the specific opinions requested, 
it must be returned to the examiner(s) for 
corrective action.

6.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claim for service connection 
for right wrist disorder.  If the claim 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, if indicated, the case should be 
returned to the Board for appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran is 
advised that at least in part the purpose of the examination 
requested in this remand is to obtain information or evidence (or 
both) which may be dispositive of the appeal.  The Veteran is 
placed on notice that failure to report for a scheduled 
examination may be detrimental to his claim.  See 38 C.F.R. § 
3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


